                  Case 2:20-cr-00199-GJP Document 1 Filed 06/25/20 Page 1 of 6
GJP



                              IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      UNITED STATES OF AMERICA                       :      CRIMINAL NO. 20- 199

                      v.                             :      DATE FILED: 6/25/2020

      DENNIS MASON                                   :      VIOLATIONS:
          a/k/a “Brian Scofield”                            18 U.S.C. § 1349 (conspiracy – 1 count)
          a/k/a “Keith Samuel”                       :      18 U.S.C. § 1343 (wire fraud – 1 count)
                                                            Notice of forfeiture

                                               INFORMATION

                                                   COUNT ONE

      THE UNITED STATES ATTORNEY CHARGES THAT:

      At all times material to this Information:

             1.       Defendant DENNIS MASON, a resident of New Jersey, sold food service

      franchises as an independent contractor, primarily doing business as Franchise Ventures, Inc.

             2.       Person #1, known to the United States Attorney, was the founder, owner, and

      President of New York Bagel Enterprises, Inc. (“New York Bagel”), which was in the business

      of selling bagel franchise opportunities in multiple states, including in the Eastern District of

      Pennsylvania.

             3.       Starting as early as 2008, defendant DENNIS MASON sold New York Bagel

      franchises on behalf of Person #1. Defendant MASON provided information to prospective

      franchisees about, among other things, the cost to open a franchise, the availability of financing,

      and the profits made by existing franchises. Between 2008 and 2018, defendant MASON sold

      more than 160 New York Bagel Franchises. These prospective franchisees paid more than $2.5

      million in franchise fees to New York Bagel.
            Case 2:20-cr-00199-GJP Document 1 Filed 06/25/20 Page 2 of 6




       4.      The fee that prospective franchisees paid to New York Bagel ranged between

$7,500 and $44,500. Person #1 shared a percentage of these franchise fees with defendant

DENNIS MASON.

       5.      Defendant DENNIS MASON communicated with prospective franchisees using

interstate communications, including e-mails and telephone calls.

       6.      Defendant DENNIS MASON sometimes used the aliases “Brian Scofield” and

“Keith Samuel” when communicating with prospective franchisees to conceal his true identity.

       7.      From in or about 2008 through on or about July 25, 2018, in the Eastern District

of Pennsylvania, and elsewhere, defendant

                                       DENNIS MASON

conspired and agreed together with Person #1, and other persons unknown to the United States

Attorney, to commit wire fraud, that is, knowingly executing and attempting to execute a scheme

to defraud prospective franchisees and to obtain money and property by means of false and

fraudulent pretenses, representations, and promises, in violation of 18 U.S.C. § 1343.

                                   MANNER AND MEANS

               It was part of the conspiracy that defendant DENNIS MASON, Person #1, and

others unknown to the United States Attorney:

       8.      Met with and spoke to prospective franchisees in the Eastern District of

Pennsylvania and throughout the country.

       9.      Made material misrepresentations to prospective franchisees about the

profitability of the franchise. In particular, defendant MASON understated the startup costs,

overstated the number of franchises that were up and running, overstated the success of existing



                                                2
             Case 2:20-cr-00199-GJP Document 1 Filed 06/25/20 Page 3 of 6




franchises, and falsely promised that other franchisees were planning to open a specific number

of additional franchises in the future.

       10.      Placed advertisements using interstate communications, such as Craigslist.

       11.      Made material misrepresentations and guarantees about the ability of New York

Bagel to get financing for the prospective franchisees.

       12.      Made false statements to prospective franchisees that any franchise fee paid

would be fully refundable if the franchisee was unable to obtain financing.

       13.      Made false and inconsistent statements to prospective franchisees.

       14.      Obtained franchise fees from more than 160 prospective franchisees.

       15.      Accepted payments of franchise fees using personal checks, cashier’s checks, and

credit card payments.

       16.      Refused to refund franchise fees paid by prospective franchisees who learned of

the material misrepresentations or were unable to obtain financing.

                All in violation of Title 18, United States Code, Section 1349.




                                                 3
            Case 2:20-cr-00199-GJP Document 1 Filed 06/25/20 Page 4 of 6




                                         COUNT TWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

       1.      Paragraphs 1 through 6 and 8 through 16 of Count One are incorporated here.

       2.      From on or about January 1, 2008 through on or about July 25, 2018, defendant


                                       DENNIS MASON

devised and intended to devise a scheme to defraud prospective franchisees and to obtain money

and property by means of false and fraudulent pretenses, representations and promises.

       3.      On or about June 4, 2016, in Philadelphia, in the Eastern District of Pennsylvania,

and elsewhere, defendant

                                       DENNIS MASON,

for the purpose of executing the scheme described above, caused signals and sounds, that is an e-

mail between New Jersey and Pennsylvania, to be transmitted by means of wire communication

in interstate commerce.

               All in violation of Title 18, United States Code, Section 1343.




                                                4
             Case 2:20-cr-00199-GJP Document 1 Filed 06/25/20 Page 5 of 6




                                   NOTICE OF FORFEITURE

             THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

       1.       As a result of the violations of Title 18, United States Code, Sections 1343 and

1349, set forth in this information, defendant

                                         DENNIS MASON

shall forfeit to the United States of America any property, constituting, or derived from, proceeds

obtained directly or indirectly, as the result of such violation, including, but not limited to

$586,023:

       2.       If any of the property subject to forfeiture, as a result of any act or omission of the

defendant:

                (a)    cannot be located upon the exercise of due diligence;

                (b)    has been transferred or sold to, or deposited with, a third party;

                (c)    has been placed beyond the jurisdiction of the Court;

                (d)    has been substantially diminished in value; or

                (e)    has been commingled with other property which cannot be divided

                       without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                   5
   Case 2:20-cr-00199-GJP Document 1 Filed 06/25/20 Page 6 of 6




All pursuant to Title 18, United States Code, Section 981(a)(1)(C).




                                     WILLIAM M. McSWAIN
                                          United States Attorney




                                        6
